Knowlton, J.
These cases cannot be distinguished in principle from Childs v. Anderson, 128 Mass. 108. In that case the petitioner sought to establish a lien upon a building of the respondent for labor performed and furnished, under an entire contract with a duly authorized person to do work and furnish materials for an entire price upon that and upon three other buildings not owned by the respondent. But the court held the St. of 187-2, c.’ 318, (Pub. Sts. c. 191, § 2,) to be inapplicable to such a case. That statute provides that, where labor is performed or furnished, or materials are furnished “ upon an entire contract and for an entire price, a lien for the labor alone may be enforced, if it can be distinctly shown what such labor was worth, but in no case shall such lien be enforced for a sum greater than the price agreed upon for the entire contract.”
*495In seeking the aid of this statute, where a contract required labor to be performed or furnished, and materials to be furnished upon several buildings of different owners for an entire price, a petitioner, in his several suits to enforce liens upon each of the different estates, would find it impossible to show in each case “the price agreed upon for the entire contract,” by which the statute limits the sum for which a lien can be enforced.
The same statute also provides, that, in making a statement to be filed in the registry of deeds, “if a lien is claimed only for labor performed or furnished under an entire contract which includes both labor and materials at an entire price, the contract price, the number of days of labor performed or furnished, and the value of the same, shall also be stated.” Pub. Sts. c. 191, § 6. This calls for the contract price for the labor and materials upon the building named in the statement. But in the case supposed, there is no such contract price. There is a single price for the labor and materials upon all the buildings named in the contract, and there is no way of apportioning it. The statute was not intended to cover cases of this kind.
Exceptions overruled.